DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for the present application filed on 05/20/2019.

Examiner’s Note
Providing supporting paragraph(s) with a clear explanation for each amended/new claim in Remarks is strongly requested for clear and definite claim interpretations by Examiner.

Response to Arguments
Applicant’s arguments, filed on 05/31/2022, with respect to 35 U.S.C. § 103 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. (US 20200117529 A1, hereinafter Qiao) in view of Mane et al. (US 20200320167 A1) and further in view of Knopp et al. (US 20180189913 A1, hereinafter Knopp), and Singh et al. (US 20200278901 A1, hereinafter Singh) and Srinivasan et al. (US 20170315987 A1, hereinafter Srinivasan), 

(Note: Hereinafter, if a limitation has bold brackets (i.e. [·]) around claim languages, the bracketed claim languages indicate that they have not been taught yet by the current prior art reference but they will be taught by another prior art reference afterwards.)

Regarding claim 1, 
Qiao teaches: 
A computer-implemented method comprising: 
receiving electronic data associated with a data center incident at a location 
(Qiao, [0015] e.g., “One embodiment provides a method for diagnosing data center incidents including receiving a data center incident report including information technology (IT) device incident information. AR is applied for an AR interface for receiving incident evidence information based on the IT device incident information.” [0055-0056] e.g., “In block 720, the workflow 700 examines IT devices through AR glasses (e.g., AR interface 810, FIG. 8) and collects information. … AR is a way of human - computer interaction where virtual objects and information are added to real scenes provided by one or more video cameras in real time. …  Given a data center incident, when she looks at a particular object (i.e., IT device) through the AR interface 810, an icon/representation 820 may be displayed (e.g., a real scene showing a representation of the actual IT object, an icon, a name, object name with failure, text information, visual, video, etc.) and the probability of that object having an issue (calculated by the analytical back end) is also automatically displayed.” Examiner notes that e.g., a “data center incident report” is electronic data used in Augmented Reality (AR). In addition, e.g., “real scenes provided by one or more video cameras in real time” may read on “electronic data”.);

	obtaining, via the received electronic data, an incident description, the obtaining comprising:
(Qiao, [0056] e.g., “Given a data center incident, when she looks at a particular object (i.e., IT device) through the AR interface 810, an icon/representation 820 may be displayed (e.g., a real scene showing a representation of the actual IT object, an icon, a name, object name with failure, text information, visual, video, etc.) and the probability of that object having an issue (calculated by the analytical back end) is also automatically displayed.”); 

[determining whether] the electronic data comprises unstructured data, and based on [determining] that the electronic data comprises unstructured data, electronically parsing the unstructured data to extract the incident description;
(Qiao, [0055-0056] e.g., “In block 720, the workflow 700 examines IT devices through AR glasses (e.g., AR interface 810, FIG. 8) and collects information. … AR is a way of human - computer interaction where virtual objects and information are added to real scenes provided by one or more video cameras in real time. …  Given a data center incident, when she looks at a particular object (i.e., IT device) through the AR interface 810, an icon/representation 820 may be displayed (e.g., a real scene showing a representation of the actual IT object, an icon, a name, object name with failure, text information, visual, video, etc.) and the probability of that object having an issue (calculated by the analytical back end) is also automatically displayed. … with the new information, the back end will update all the probabilities dynamically, and send the analytical results back to the AR interface 810”; e.g., “collects information” and “real scenes provided by one or more video cameras” may read on “unstructured data”. In addition, e.g., “with the new information, the back end will update all the probabilities dynamically, and send the analytical results back to the AR interface 810” may read on “parsing the unstructured data to extract the incident description”.);

retrieving, from an [incident ticket] database, past data associated with a plurality of prior data center incidents
(Qiao, [0049] e.g., “system 500 provides diagnosis of root causes of data center incidents efficiently and accurately, using AR techniques and cognitive analytics. Conventional AR troubleshooting systems are focused on AR, which displays the information to end users by querying a solution database… an existing event cause model data store”); 

comparing the data center incident to the plurality of prior data center incidents, the comparing including comparing the incident description associated with the data center incident to a prior incident description associated with a prior data center incident of the plurality of prior data center incidents, and wherein the comparing utilizes a [counter] function in association with a [text-cleaning] function applied to the incident description associated with the data center incident and the prior incident description associated with the prior data center incident;
(Qiao, [0049] e.g., “Conventional AR troubleshooting systems are focused on AR, which displays the information to end users by querying a solution database … Conventional root cause analysis systems perform by comparing the event with an existing event cause model data store, which includes only a static analysis that retrieves event profiles with fixed causal relationships and probabilities.” [0015] e.g., “One embodiment provides a method for diagnosing data center incidents including receiving a data center incident report including information technology (IT) device incident information.”). 

[estimating], based on the comparing, a [similarity] value associated with the data center incident relative to each of one or more data center incidents of the plurality of prior data center incidents of the [incident ticket] database, the estimating comprising:
(Qiao, [0049] e.g., “Conventional AR troubleshooting systems are focused on AR, which displays the information to end users by querying a solution database … Conventional root cause analysis systems perform by comparing the event with an existing event cause model data store, which includes only a static analysis that retrieves event profiles with fixed causal relationships and probabilities.” [0015] e.g., “One embodiment provides a method for diagnosing data center incidents including receiving a data center incident report including information technology (IT) device incident information.”):

generating one or more [similarity] values representative of [similarity] of the received data center incident to each of the one or more prior data center incidents of the plurality of prior data center incidents;
(Qiao, [0049] e.g., “Conventional AR troubleshooting systems are focused on AR, which displays the information to end users by querying a solution database … Conventional root cause analysis systems perform by comparing the event with an existing event cause model data store, which includes only a static analysis that retrieves event profiles with fixed causal relationships and probabilities.” [0015] e.g., “One embodiment provides a method for diagnosing data center incidents including receiving a data center incident report including information technology (IT) device incident information.”):

[classifying, based on the one or more similarity values and one or more classifications of] the one or more prior data center incidents, the received data center incident [into a category of multiple categories];
(Qiao, [0049] e.g., “Conventional AR troubleshooting systems are focused on AR, which displays the information to end users by querying a solution database … Conventional root cause analysis systems perform by comparing the event with an existing event cause model data store, which includes only a static analysis that retrieves event profiles with fixed causal relationships and probabilities.” [0015] e.g., “One embodiment provides a method for diagnosing data center incidents including receiving a data center incident report including information technology (IT) device incident information.”):

	However, the combination of Qiao does not appear to distinctly disclose:
[determining whether] the electronic data comprises unstructured data, and based on [determining] that the electronic data comprises unstructured data, electronically parsing the unstructured data to extract the incident description;
retrieving, from an [incident ticket] database, past data associated with a plurality of prior data center incidents;
comparing the data center incident to the plurality of prior data center incidents, the comparing including comparing the incident description associated with the data center incident to a prior incident description associated with a prior data center incident of the plurality of prior data center incidents, and wherein the comparing utilizes a [counter] function in association with a [text-cleaning] function applied to the incident description associated with the data center incident and the prior incident description associated with the prior data center incident;
[estimating], based on the comparing, a [similarity] value associated with the data center incident relative to each of one or more data center incidents of the plurality of prior data center incidents of the [incident ticket] database, the estimating comprising:
generating one or more [similarity] values representative of [similarity] of the received data center incident to each of the one or more prior data center incidents of the plurality of prior data center incidents;
[classifying, based on the one or more similarity values and one or more classifications of] the one or more prior data center incidents, the received data center incident [into a category of multiple categories];
receiving a plurality of mined electronic data based on the location;
predicting an incident risk to the location based on the received plurality of mined electronic data, the category of the received data center incident, and the one or more similarity values; and
initiating an action based on the predicted incident risk to facilitate disaster recovery from the data center incident at the location. 

(Note: Hereinafter, if a limitation has one or more bold underlines, the one or more bold underlined claim languages indicate that they are taught by the current prior art reference, while the one or more non-underlined claim languages indicate that they have been taught already by one or more previous art references.)

Mane teaches
determining whether the electronic data comprises unstructured data, and based on determining that the electronic data comprises unstructured data, electronically parsing the unstructured data to extract the incident description;
(Mane, [fig(s) 2-4] [0029-0044] e.g., “FIG. 3 illustrates an exemplary advanced redaction process, according to one embodiment. Document parser 321 of the information extraction engine 320 identifies semi-structured content 322 and unstructured content 323 from document 310. Using the semi-structured content 322 and unstructured content 323, the candidates generator 332 and candidates generator 334 generate redaction candidate terms 333, 335. Candidates generator 332 that processes semi-structured data 322 uses semi-structured metadata 331 to generate redaction candidates 333. Candidates generator 334 that processes unstructured data 323 uses NLP metadata 336 to generate redaction candidates 335.” [0051-0063] “In this process, candidates generator 334 breaks down unstructured content/data 323 into sentences and then each sentence is subjected to a POS (Part of Speech) tagger.”; e.g., “identifies semi-structured content 322 and unstructured content 323 from document 310” may read on “determining whether the electronic data comprises unstructured data”. In addition, e.g., “candidates generator 334 breaks down unstructured content/data 323 into sentences and then each sentence is subjected to a POS (Part of Speech) tagger” may read on “parsing”. Note that Qiao teaches “[determining whether] the electronic data comprises unstructured data, and based on [determining] that the electronic data comprises unstructured data, electronically parsing the unstructured data to extract the incident description”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the incident processing system of Qiao with the unstructured data determination of Mane. 
Doing so would lead to improving the performance of the services that utilize the document data collection by analyzing and modifying the document data collection.
(Mane, [0002-0004] “A service provider may need to analyze and modify the document data collection to improve the performance of the services that utilize the collection. Examination of private data, however, is often prohibited, i.e., a human reviewer cannot view or otherwise have access to the document data collection. Usually during the generation of the document data collection any private user information is removed and not stored in the document data collection; regardless, examination by a human reviewer is still prohibited to preclude any possibility of an inadvertent private information leak. While such privacy safeguards are of great benefit to users, analyzing and improving the quality of the document data collection and the services that use the document data collection can be very difficult due to the access restrictions.”)

However, the combination of Qiao, Mane does not appear to distinctly disclose:
retrieving, from an [incident ticket] database, past data associated with a plurality of prior data center incidents;
comparing the data center incident to the plurality of prior data center incidents, the comparing including comparing the incident description associated with the data center incident to a prior incident description associated with a prior data center incident of the plurality of prior data center incidents, and wherein the comparing utilizes a [counter] function in association with a [text-cleaning] function applied to the incident description associated with the data center incident and the prior incident description associated with the prior data center incident;
[estimating], based on the comparing, a [similarity] value associated with the data center incident relative to each of one or more data center incidents of the plurality of prior data center incidents of the [incident ticket] database, the estimating comprising:
generating one or more [similarity] values representative of [similarity] of the received data center incident to each of the one or more prior data center incidents of the plurality of prior data center incidents;
[classifying, based on the one or more similarity values and one or more classifications of] the one or more prior data center incidents, the received data center incident [into a category of multiple categories];
receiving a plurality of mined electronic data based on the location;
predicting an incident risk to the location based on the received plurality of mined electronic data, the category of the received data center incident, and the one or more similarity values; and
initiating an action based on the predicted incident risk to facilitate disaster recovery from the data center incident at the location. 

Knopp teaches: 
retrieving, from an incident ticket database, past data associated with a plurality of prior data center incidents;
(Knopp, [fig(s) 1, 5, 7-8] [0033-0038] “Subsequent to receiving data regarding an incident and/or event ( e.g., a crime, a current weather condition, a natural disaster, etc.), the safety analysis engine may determine whether (1) the incident and/or event corresponds to existing incident information already stored within the safety analysis engine or associated database/memory, and the existing information should be updated with any new information” [0056-0064] e.g., “All incidents may be stored in the incident database 133. Stored incident may be used during location-score generation, pattern detection and incident detection processes as will be discussed below”; Note that Qiao teaches “retrieving, from an [incident ticket] database, past data associated with a plurality of prior data center incidents”.)

estimating, based on the comparing, a similarity value associated with the data center incident relative to each of one or more data center incidents of the plurality of prior data center incidents of the incident ticket database, the estimating comprising:
(Knopp, [fig(s) 1, 5, 7-8] [0076] "a pattern may be defined by a level of similarity above a predefined threshold based on a correlation between at least a first incident and information stored in one or more of the incident database 133, catalogs database 136, the location-score database 134 and the information layer database 138." [0033-0038] and [0056-0064] as cited above, Examiner notes that “data center incidents” are taught by Qiao in [0015]. Examiner notes that “the comparing” is taught by Qiao [0049]. Note that Qiao teaches “[estimating], based on the comparing, a [similarity] value associated with the data center incident relative to each of one or more data center incidents of the plurality of prior data center incidents of the [incident ticket] database”.);

generating one or more similarity values representative of similarity of the received data center incident to each of the one or more prior data center incidents of the plurality of prior data center incidents;
(Knopp, [fig(s) 1, 5, 7-8] [0076] "a pattern may be defined by a level of similarity above a predefined threshold based on a correlation between at least a first incident and information stored in one or more of the incident database 133, catalogs database 136, the location-score database 134 and the information layer database 138." [0033-0038] and [0056-0064] as cited above; Note that Qiao teaches “generating one or more [similarity] values representative of [similarity] of the received data center incident to each of the one or more prior data center incidents of the plurality of prior data center incidents”.);

classifying, based on the one or more similarity values and one or more classifications of the one or more prior data center incidents, the received data center incident into a category of multiple categories;
(Knopp, [fig(s) 1, 5, 7-8] [0072-0081] "a pattern may be defined by a level of similarity above a predefined threshold based on a correlation between at least a first incident and information stored in one or more of the incident database 133, catalogs database 136, the location-score database 134 and the information layer database 138. The information layer database 138 may store information such demographic data, building types, time information, location information, etc. For example, a pattern may include a plurality of incidents of a same category occurring within a range of time within a particular geographic area. … The event prediction logic 130 performs an analysis to determine whether one or more incidents has at least a predetermined threshold of similarity with one or more characteristics of a pattern such as an incident category component, a location component, and a time component. For example, the event prediction logic 130 may perform an event prediction analysis using information corresponding to an incident, the information generated by the safety analysis engine 120 within a day of the current time, wherein the incident ("incident_1") is a burglary at an address within a specific geographic area of a particular city. Upon analyzing one or more patterns, the event prediction logic 130 may determine there is a correlation above a predetermined similarity threshold between incident_1 and a pattern involving burglaries within the specific geographic area in which the burglary occurred."; e.g., “patterns” may read on “categories”. Note that Qiao teaches “[classifying, based on the one or more similarity values and one or more classifications of] the one or more prior data center incidents, the received data center incident [into a category of multiple categories]”.);

receiving a plurality of mined electronic data based on the location;
(Knopp, [fig(s) 1, 5, 7-8] [0051] "Additionally, real-time data such as user observations, monitored data such as data from an accelerometer and/or a GPS, captured data such as pictures, video and sound recordings, weather data, social media data, other data, etc., may be transmitted over a real-time data channel 114." Examiner notes that the specification describes "the mined data (including weather analytics, social media alerts and data derived from the past DRI database (if any))" in [0070]); 

predicting an incident risk to the location based on the received plurality of mined electronic data, the category of the received data center incident, and the one or more similarity values; and
(Knopp, [fig(s) 1, 5, 7-8] [0031] "The past and present conditions and incidents and/or events may be utilized by the system (e.g., condition analysis system, safety monitoring system, etc.) to provide a real-time statistical risk and safety analysis for any given location. Additionally, the safety analysis engine may provide a predictive risk analysis for any given location or for an individual, object, asset, etc., in the given location." [0051] "Additionally, real-time data such as user observations, monitored data such as data from an accelerometer and/or a GPS, captured data such as pictures, video and sound recordings, weather data, social media data, other data, etc., may be transmitted over a real-time data channel 114." [0072-0081] as cited above, and “Upon determining a correlation above the predetermined threshold exists, the event prediction logic 130 then may determine which portion or portions of the pattern have not yet occurred ( or have not yet been reported to the safety analysis engine 120) based on the information corresponding to the incident and predicts one or more events that are likely to occur in the future ( e.g., one or more events included in the pattern that have not yet occurred). The prediction of an event may enable the event prediction logic 120 to generate a predictive location risk score (i.e., similar to a location-score discussed above), which provides a predictive indication of a location-score for a specified location in the future.”; Examiner notes that the specification describes "the mined data (including weather analytics, social media alerts and data derived from the past DRI database (if any))" in [0070]. Examiner further notes that “data center incidents” are taught by Qiao in [0015].); 

initiating an action based on the predicted incident risk to facilitate disaster recovery from the data center incident at the location.
(Knopp, [fig(s) 1, 5, 7-8] [0072-0081] as cited above, and “The event prediction logic 130 may be used to trigger the generation and transmission of alerts to users located in a predefined range of a predicted event ... Alerts may also be transmitted to local municipalities, governments, fire and police departments, third-party software platforms or applications, etc. [par(s) 86] “It has been contemplated that alerts may also be integrated into third-party software platforms or applications such as Uber®, Lyft®, WAZE®, Apple® Maps, Google® Maps, etc. For example, these software platforms or applications may be able to take into account additional information from system 100 in performing their operations, e.g., to guide users away from dangerous areas or situations or keep them from entering unsafe areas.” [par(s) 37] “Alerts may also provide behavioral advice, e.g., suggestions of actions to take to remain safe or avoid danger and/or directions on the safest way to exit a dangerous area, the location of safety shelters (e.g., in the event of emergencies such as earthquakes, floods, terrorist attacks, etc.) and/or safety/emergency equipment. Additionally, alerts may be generated and transmitted to government officials or offices, local fire departments, local police forces, etc., which may help them quickly and efficiently respond to incidents or more quickly identify locations that may require additional personnel or a visible presence of authorities. For example, in cases of severe incidents, a protocol may include a specific communication and/or a requirement to include a feedback loop with the officials to coordinate specific alerts or communication, i.e., in case of a terror attack in order to prevent panic.”; Examiner further that “data center incidents” are taught by Qiao in [0015]. e.g., “trigger the generation and transmission of alerts to users” may read on “initiating an action”. In addition, e.g., “guide users away from dangerous areas or situations”, “directions on the safest way to exit a dangerous area, the location of safety shelters (e.g., in the event of emergencies such as earthquakes, floods, terrorist attacks, etc.) and/or safety/emergency equipment” and/or “help them quickly and efficiently respond to incidents” may read on “to facilitate disaster recovery from the data center incident at the location”.)

In view of the teachings of Knopp it would have been obvious for a person of ordinary skill in the art to apply the teachings of Knopp to Qiao, Mane before the effective filing date of the claimed invention in order to improve the pattern detection analysis and event prediction process (cf. Knopp [0081] e.g., “The comparison between the predicted events and the incidents actually generated by the safety analysis engine 120 may be used by the machine-learning logic of the pattern detection logic 129 to improve the pattern detection analysis and event prediction process.”)

In the alternative, Singh can also be interpreted to teach the following limitation:
	However, Singh teaches: 
initiating an action based on the predicted incident risk to facilitate disaster recovery from the data center incident at the location.
(Singh, [0069] e.g., “When a predictive profiler module 405 of disaster-avoidance system 400 identifies that a particular set of components of environment 4000 has become unacceptably vulnerable to a catastrophic failure, the predictive profiler 405 initiates a prophylactic action that attempts to avert the disastrous event before the failure occurs.” [0005] e.g., “Embodiments of the present invention include disaster-avoidance systems, methods, and computer program products for self-learning disaster-avoidance and disaster-recovery. Each component of a data center is associated with a table of conditions that are represented as rules of a knowledgebase.”).
In view of the teachings of Singh it would have been obvious for a person of ordinary skill in the art to apply the teachings of Singh to Qiao, Mane, Knopp before the effective filing date of the claimed invention in order to reduce downtime resulting from the occurrence of a catastrophic event (cf. Singh [0012] e.g., “One goal of disaster-avoidance and disaster-recovery technologies is to reduce downtime resulting from the occurrence of a catastrophic event.”)

However, the combination of Qiao, Mane, Knopp, Singh does not appear to distinctly disclose:
wherein the comparing utilizes a [counter] function in association with a [text-cleaning] function applied to the incident description associated with the data center incident and the prior incident description associated with the prior data center incident;

Srinivasan teaches: 
wherein the comparing utilizes a counter function in association with a text-cleaning function applied to the incident description associated with the data center incident and the prior incident description associated with the prior data center incident;
(Srinivasan, [0082] e.g., “For example, the lexer 104, the topic modeler 106, and/or the relevance weight calculator 112 of FIG. 1; the relevance weight calculator 203, the rank scaler 204, and/or the top words counter 206 of FIG. 2” [0073] e.g., “The method 400 may alternately or additionally include performing lexical processing on the textual input to generate a clean text associated with the textual input.” 
Examiner notes that “the incident description associated with the data center incident and the past incident description associated with the past data center incident” is taught by Qiao [0015] and [0049], Note that Qiao teaches “wherein the comparing utilizes a [counter] function in association with a [text-cleaning] function applied to the incident description associated with the data center incident and the prior incident description associated with the prior data center incident”.)

In view of the teachings of Srinivasan it would have been obvious for a person of ordinary skill in the art to apply the teachings of Srinivasan to Qiao, Mane, Knopp, Singh before the effective filing date of the claimed invention in order to improve the detection accuracy of essential data in document search technologies (cf. Srinivasan [0019] e.g., “Embodiments may facilitate relatively improved emotion detection accuracy relative to conventional systems. That is, embodiments may offer improvements in the technological area of textual emotion detection, as well as sentiment analysis, computer-assisted creativity technologies, text-to-speech generation technologies, human-computer interaction technologies, machine-translation technologies, document search technologies, or the like.”).

Regarding claim 9, 
Qiao teaches: 
A computer system for estimating the probability of invoking information technology (IT) disaster recovery at a location based on an incident risk, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories further comprise program instructions to cause the computer system 
(Qiao, Fig. 4 e.g., elements 410 CPU, 414 RAM, and 420 disk storage units; [0062] e.g., “In the context of this document, a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device.”) to perform a method comprising: claim 1, and is similarly analyzed.

Regarding claim 17, 
Qiao teaches: A computer program product for estimating the probability of invoking information technology (IT) disaster recovery at a location based on an incident risk, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to cause the computer 
(Qiao, Fig. 4 e.g., elements 410 CPU, 414 RAM, and 420 disk storage units; [0062] e.g., “In the context of this document, a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device.”) to perform the method comprising: claim 1, and is similarly analyzed.

Claim(s) 2, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao in view of Mane, Knopp, Singh, Srinivasan, and further in view of Sengupta et al. (US 20130054536 A1, hereinafter Sengupta) and Gamarnik et al. (US 20050027571 A1, hereinafter Gamarnik).

Regarding claim 2, 
Qiao in view of Mane, Knopp, Singh, Srinivasan teaches: The method of claim 1.
Qiao further teaches:
data center incidents; data center ([0015] e.g., “One embodiment provides a method for diagnosing data center incidents including receiving a data center incident report including information technology (IT) device incident information. AR is applied for an AR interface for receiving incident evidence information based on the IT device incident information.”).

Qiao in view of Mane, Singh, Srinivasan does not explicitly teach: wherein the plurality of mined data includes: one or more upcoming weather incidents, one or more alerts from a plurality of social media sources, a historical classification of the plurality of prior data center incidents, [at least one data center infrastructure protection level, one or more business risks connected with the significance of an information technology (IT) environment, a plurality of high severity incidents associated with data center infrastructure failure,] a plurality of security incidents associated with one or more physical breaches to a data center[, and one or more past experiences of disaster recovery invocation].

However, Knopp teaches: wherein the plurality of mined data includes: one or more upcoming weather incidents, one or more alerts from a plurality of social media sources, a historical classification of the plurality of prior data center incidents, [at least one data center infrastructure protection level, one or more business risks connected with the significance of an information technology (IT) environment, a plurality of high severity incidents associated with data center infrastructure failure,] a plurality of security incidents associated with one or more physical breaches to a data center[, and one or more past experiences of disaster recovery invocation] (Knopp, [0051] "Additionally, real-time data such as user observations, monitored data such as data from an accelerometer and/or a GPS, captured data such as pictures, video and sound recordings, weather data, social media data, other data, etc., may be transmitted over a real-time data channel 114." [0031] "The past and present conditions and incidents and/or events may be utilized by the system (e.g., condition analysis system" [0057] "security breaches").  
The motivation to combine Qiao with Knopp is the same rationale as set forth above with respect to claim 1.

	Qiao in view of Mane, Knopp, Singh, Srinivasan does not explicitly teach: at least one data center infrastructure protection level, one or more business risks connected with the significance of an information technology (IT) environment, a plurality of high severity incidents associated with data center infrastructure failure.
	However, Sengupta teaches: at least one data center infrastructure protection level, one or more business risks connected with the significance of an information technology (IT) environment, a plurality of high severity incidents associated with data center infrastructure failure ([0016]  e.g., "protection level against site failures" [0017] "A corporate Information Technology team in the enterprise may plan to backup the data to data centres at multiple geographic locations in order to provide business continuity if disaster strikes one or more locations." [0016] "the event of catastrophic failure at one or more data centres" Examiner notes that "business continuity" is mapped to "business risks" in a sense that lower business continuity means higher business risk.)
In view of the teachings of Sengupta it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sengupta to Qiao before the effective filing date of the claimed invention in order to provide a way of backing up business data onto data centers so that the client data is recoverable in the event of catastrophic failure (cf. Sengupta [0016] e.g., “a data placement planner may provide a way of backing up business data onto data centres (DCs) located across multiple geographic locations. In particular, the data placement planner may generate a plan for distributing backup data across a potentially large number of data centres so that, for example, (i) the client data is recoverable in the event of catastrophic failure at one or more data centres”)
	Qiao in view of Mane, Knopp, Singh, Srinivasan, and Sengupta does not explicitly teach: one or more past experiences of disaster recovery invocation.
	However, Gamarnik teaches: one or more past experiences of disaster recovery invocation ([0142] "The estimated frequency of disaster declaration is based on statistical analysis of the declarations that the disaster recovery has experienced over its history.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of diagnosis of data center incidents of Qiao in view of Mane, Knopp, Singh, Srinivasan, and Sengupta to incorporate the method for risk assessment for a disaster recovery process of Gamarnik. The motivation/suggestion for doing this would be for the purpose of improving the ability to manage disaster events, thereby leading to greater levels of customer satisfaction (Gamarnik [0017] “It is another purpose of the present invention to provide a method allowing a disaster recovery business to improve its ability to manage disaster events, thereby leading to greater levels of customer satisfaction.”).

Regarding claim 10, 
the claim recites the computer system of claim 2, and is similarly analyzed.

Regarding claim 18, 
the claim recites the computer program product of claim 2, and is similarly analyzed.

Claim(s) 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao in view of Mane, Knopp, Singh, Srinivasan, and further in view of Guven et al. (US A1, hereinafter Guven).

Regarding claim 3, 
Qiao in view of Mane, Knopp, Singh, Srinivasan teaches: The method of claim 1.
Qiao further teaches: wherein the electronic data associated with the data center incident at the location ([0015] e.g., “One embodiment provides a method for diagnosing data center incidents including receiving a data center incident report including information technology (IT) device incident information. AR is applied for an AR interface for receiving incident evidence information based on the IT device incident information.”).
Qiao in view of Mane, Singh, Srinivasan does not explicitly teaches: data includes: [an incident ticket, an infrastructure ticket, an infrastructure failure,] a security incident, a weather alert, and a social media warning.
However, Knopp teaches: data includes: [an incident ticket, an infrastructure ticket, an infrastructure failure,] a security incident, a weather alert, and a social media warning ([0057] "security breaches … All incidents may be stored in the incident database 133." [0051] "Additionally, real-time data such as user observations, monitored data such as data from an accelerometer and/or a GPS, captured data such as pictures, video and sound recordings, weather data, social media data, other data, etc., may be transmitted over a real-time data channel 114.").  
The motivation to combine Qiao with Knopp is the same rationale as set forth above with respect to claim 1.
Qiao in view of Mane, Knopp, Singh, Srinivasan does not explicitly teach: an incident ticket, an infrastructure ticket, an infrastructure failure.
	However, Guven teaches: an incident ticket, an infrastructure ticket, an infrastructure failure ([0037] "Incident data, such as incident tickets, can also include a number of attributes." [0003] "one or more change tickets and one or more incident tickets relating to an information technology infrastructure" [0016] "incidents in information technology (IT) infrastructure.")
In view of the teachings of Guven it would have been obvious for a person of ordinary skill in the art to apply the teachings of Guven to Qiao before the effective filing date of the claimed invention in order to reduce the chance of failure or eventual outage (cf. Guven [0024] e.g., “Another important aspect of an effective change management process is risk management, which aims to assess and mitigate change risk to reduce the chance of failure or eventual outage.”)

Regarding claim 11, 
the claim recites the computer system of claim 3, and is similarly analyzed.

Regarding claim 19, 
the claim recites the computer program product of claim 3, and is similarly analyzed.

Claim(s) 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao in view of Mane, Knopp, Singh, Srinivasan, Sengupta and Guven, and further in view of Eleid et al. (US 20160171455 A1, hereinafter Eleid) and Holsapfel et al. (US 20030149558 A1, hereinafter Holsapfel).

Regarding claim 4, 
Qiao in view of Mane, Knopp, Singh, Srinivasan teaches: The method of claim 1.
Qiao further teaches: electronic data, data center incidents ([0015] e.g., “One embodiment provides a method for diagnosing data center incidents including receiving a data center incident report including information technology (IT) device incident information. AR is applied for an AR interface for receiving incident evidence information based on the IT device incident information.”).
Qiao in view of Mane, Singh, Srinivasan does not explicitly teaches: wherein the obtaining comprises: identifying a plurality of relevant information from the received [electronic] data associated with the [data center] incident by utilizing a predictive engine,
wherein the identified plurality of relevant information includes an incident date, [date of reporting, at least one reporting data center associated with the location, an incident summary,] an incident description [, and a plurality of optionally relevant information],
wherein the plurality of optionally relevant information includes [a call code, a hostname,] a region name [, and a site name]
However, Knopp teaches: wherein the obtaining comprises: 
identifying a plurality of relevant information from the received [electronic] data associated with the [data center] incident by utilizing a predictive engine ([0007] "analyze data received from a first source; generate a report based on the data, the report containing event information associated with at least one event occurring at a first location, the event information assembled in a standardized format; access stored information in a database to determine whether (1) the report corresponds to a known incident, or (2) the report corresponds to a new incident" [0033] "Subsequent to receiving data regarding an incident and/or event (e.g., a crime, a current weather condition, a natural disaster, etc.), the safety analysis engine may determine whether (1) the incident and/or event corresponds to existing incident information already stored within the safety analysis engine or associated database/memory, and the existing information should be updated with any new information, or (2) no information regarding the incident and/or event is stored within the safety analysis engine or associated database/memory, and information (e.g., information having a standardized format, like a report, record, entry, etc.) describing a new incident should be generated."),
wherein the identified plurality of relevant information includes an incident date, [date of reporting, at least one reporting data center associated with the location, an incident summary,] an incident description[, and a plurality of optionally relevant information] ([0033] "the time of the incident" [0053] "one type of report may normally include a description of events, exact location or narrow-range location (e.g., address or GPS location as opposed to city, state, or broad region), time, etc., and the report may begin to generate without all that data."),
wherein the plurality of optionally relevant information includes [a call code, a hostname,] a region name[, and a site name] ([0101] "However, it should be noted that the plurality of regions may all use the same notation for describing and reporting events and incidents"); and 
The motivation to combine Qiao with Knopp is the same rationale as set forth above with respect to claim 1.
Qiao in view of Mane, Knopp, Singh, Srinivasan does not explicitly teach: a site name.
	However, Sengupta teaches: a site name ([0019] "The system 100 may include a data placement planner (DPP) 108, a primary site or a source data centre 110, the data centres 106, and a recovery site or recovery data centre 112.")
The motivation to combine Qiao with Sengupta is the same rationale as set forth above with respect to claim 2.
Qiao in view of Mane, Knopp, Singh, Srinivasan, and Sengupta does not explicitly teach: at least one reporting data center associated with the location, an incident summary, and a plurality of optionally relevant information, and 
a hostname.
	However, Guven teaches: at least one reporting data center associated with the location, an incident summary, and a plurality of optionally relevant information ([0108] "location at a higher level of abstraction (e.g., country, state, or datacenter)." [0045] "Useful structured fields for incident data include, but are not limited to, summary, detailed description, resolution, start time, severity, type and resolver group."; Note that Qiao teaches “center”.), and 
	a hostname ([0055] "the hostname.").
The motivation to combine Qiao with Guven is the same rationale as set forth above with respect to claim 3.
Qiao in view of Mane, Knopp, Singh, Srinivasan, Sengupta and Guven does not explicitly teach: date of reporting, and 
	a call code.
	However, Eleid teaches: date of reporting ([0070] "the date that the report was issued"), and 
	a call code ([0078] "In FIG. 9a, table Callbacks includes callback ID 156 for a unique record ID, device ID 158 to uniquely identify a device, a unique call code 160, call code 162, company callback ID 164, company ID 166, information regarding about the problem that occurred such as who entered the problem 168, the date, time and description of the problem 169, dispatch time 170, the call status 171 (including call status and call close time and date), mechanic arrive time 172, information regarding billable hours 174, as well as other information regarding updates of the system 176 such as who updated it or when the update occurred.").
In view of the teachings of Eleid it would have been obvious for a person of ordinary skill in the art to apply the teachings of Eleid to Qiao before the effective filing date of the claimed invention in order to be able to monitor and access the callback history (cf. Eleid [0004] e.g., “facility owners are able to monitor and access the callback history”)
	Qiao in view of Mane, Knopp, Singh, Srinivasan, Sengupta, Guven, and Eleid does not explicitly teach: synthesizing a set of plain text [associated with the identified plurality of relevant information].
	However, Holsapfel teaches: synthesizing a set of plain text [associated with the identified plurality of relevant information] ([0015] "The neural network according to the invention is therefore highly suited to synthesizing texts comprising a plurality of languages with a multilingual TTS system." Examiner notes that "a set of plain text associated with the identified plurality of relevant information" are taught by the combination of [0033] and [0053] in Knopp, [0108] and [0045] in Guven, and [0070] in Elied.)
In view of the teachings of Holsapfel it would have been obvious for a person of ordinary skill in the art to apply the teachings of Holsapfel to Qiao before the effective filing date of the claimed invention in order to obtain a good prediction accuracy for a phrase boundary with a training text with considerable scope (cf. Holsapfel [0006] e.g., “Obtaining a good prediction accuracy for a phrase boundary requires a training text with considerable scope.”). 

Regarding claim 12, 
the claim recites the computer system of claim 4, and is similarly analyzed.

Regarding claim 20, 
the claim recites the computer program product of claim 4, and is similarly analyzed.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao in view of Mane, Knopp, Singh, Srinivasan, Sengupta, Guven, Eleid, and Holsapfel, and further in view of Rajpathak et al. (US 2013/0091139 A1, hereinafter Rajpathak).

Regarding claim 5, 
Qiao in view of Mane, Knopp, Singh, Srinivasan, Sengupta, Guven, Eleid, and Holsapfel teaches: The method of claim 4.
Qiao further teaches: data center incidents ([0015] e.g., “One embodiment provides a method for diagnosing data center incidents including receiving a data center incident report including information technology (IT) device incident information. AR is applied for an AR interface for receiving incident evidence information based on the IT device incident information.”).
Qiao in view of Mane, Singh, Srinivasan, Sengupta, Guven, Eleid, and Holsapfel does not explicitly teaches: 
Knopp teaches: further comprising: 
analyzing each past incident description from the plurality of past [data center] incidents with the incident description [by utilizing natural language processing techniques], wherein one or more terms are identified in the analyzed past incident descriptions and the analyzed incident description ([0079] "The event prediction logic 130 performs an analysis to determine whether one or more incidents has at least a predetermined threshold of similarity with one or more characteristics of a pattern such as an incident category component, a location component, and a time component." [0013] "For example, a pre-report may be generated based on a posting via social media that includes the term “fire.”" Examiner notes that a term "fire", for example, is the term identified in the analyzed past incident descriptions and the analyzed incident description.); and
applying the similarity value to the [data center] incident and each past [data center] incident from the plurality of past [data center] incidents based on the presence of the one or more identified terms ([0097] "At block 508, the safety analysis engine 120 may determine whether there is a similarity above a predetermined threshold between the report and an existing incident. When a similarity above the predetermined threshold exists (yes at block 508), the existing incident may be supplemented with information included in the report that was not included in the existing incident (block 510)." [0013] "For example, a pre-report may be generated based on a posting via social media that includes the term “fire.”" Examiner notes that a term "fire", for example, is the term identified in the analyzed past incident descriptions and the analyzed incident description.),
to determining the predicted incident risk ([0031] "the safety analysis engine may provide a predictive risk analysis for any given location or for an individual, object, asset, etc., in the given location."),
compared [data center] incident, past [data center] incidents ([0076] "a pattern may be defined by a level of similarity above a predefined threshold based on a correlation between at least a first incident and information stored in one or more of the incident database 133").
The motivation to combine Qiao with Knopp is the same rationale as set forth above with respect to claim 1.
Qiao in view of Mane, Knopp, Singh, Srinivasan, Sengupta, Guven, and Holsapfel does not explicitly teach: description by utilizing natural language processing techniques.
	However, Eleid teaches: description by utilizing natural language processing techniques ([0069] "the text is analysed using natural language processing to determine actions and relevant components of the elevator system.").
The motivation to combine Qiao with Eleid is the same rationale as set forth above with respect to claim 4.
Qiao in view of Mane, Knopp, Singh, Srinivasan, Sengupta, Guven, Eleid, and Holsapfel does not explicitly teach: wherein a weight is applied to each identified term of the one or more identified terms, and 
wherein the applied weight is based on the significance of the identified one or more terms,
wherein the applied similarity value includes the applied weight for each of the identified one or more terms present in the compared [data center incident] and compared each plurality of past [data center incidents].
	However, Rajpathak teaches: wherein a weight is applied to each identified term of the one or more identified terms ([0016] "Weight assignment module may, for example, determine a frequency or weighting assignment parameter for each extracted term."),
	wherein the applied weight is based on the significance of the identified one or more terms ([0016] "The frequency parameter or weighting assignment parameter may, for example, be related to, indicative of, or representative of the criticality of an extracted term."), and 
	wherein the applied similarity value includes the applied weight for each of the identified one or more terms present in the compared [data center incident] and compared each plurality of past [data center incidents] ([0055] "Terms 214 in sorted list 232 may, for example, be verified by comparing extracted terms 214 in sorted list 232 to existing words in the existing domain ontologies 10 or measuring the similarity between extracted terms 214 and existing terms in the ontologies 10." Examiner notes that “compared incidents” and “past incidents” are taught by Knopp in [0076].).  
In view of the teachings of Rajpathak it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rajpathak to Qiao before the effective filing date of the claimed invention in order to avoid manually updating data, which is time consuming and inefficient (cf. Rajpathak [0003] e.g., “Manually updating a vehicle domain ontology or other domain ontology may, for example, be time consuming and inefficient.”)

Regarding claim 13, 
the claim recites the computer system of claim 5, and is similarly analyzed.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao in view of Mane, Knopp, Singh, Srinivasan, Sengupta, Guven, Eleid, Holsapfel, and Rajpathak, and further in view of Kumar et al. (US 2015/0142506 A1, hereinafter Kumar).

Regarding claim 6, 
Qiao in view of Mane, Knopp, Singh, Srinivasan, Sengupta, Guven, Eleid, Holsapfel, and Rajpathak teaches: The method of claim 5.
Qiao further teaches: data center incidents ([0015] e.g., “One embodiment provides a method for diagnosing data center incidents including receiving a data center incident report including information technology (IT) device incident information. AR is applied for an AR interface for receiving incident evidence information based on the IT device incident information.”).
Qiao in view of Mane, Knopp, Singh, Srinivasan, Sengupta, Guven, Eleid, Holsapfel, and Rajpathak does not explicitly teach: further comprising: ranking the applied similarity values for each past [data center] incident to the [data center] incident,
generating a list of ranked similarity values for each past [data center] incident to the [data center] incident.
However, Kumar teaches: further comprising: ranking the applied similarity values for each past [data center] incident to the [data center] incident ([0064] "Determining model ranking based on a number of past fits to a same set of metric variants (e.g., if the metrics fit 10 models, determine which of the 10 models has caused a maximum number of incidents with similarity in the incident markers)."); and
generating a list of ranked similarity values for each past [data center] incident to the [data center] incident ([0069] "Producing a list of metrics in an order of contribution to an incident and test success rate (i.e., ranked in the order of probability of the incident occurrence).").  
In view of the teachings of Kumar it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kumar to Qiao before the effective filing date of the claimed invention in order to allow a systematic and automated discovery of risks and possible mitigating actions (cf. Kumar [0018] e.g., “The associated ratings are stored allowing a systematic and automated discovery of risks and possible mitigating actions.”).

Regarding claim 14, 
the claim recites the computer system of claim 6, and is similarly analyzed.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao in view of Mane, Knopp, Singh, Srinivasan, Sengupta, Guven, Eleid, Holsapfel, and Rajpathak, and further in view of Zhou et al. (US 2019/0108465 A1, hereinafter Zhou), Maruo (JP 2016/218940 A), and L'Huillier et al. (US 9317566 B1, hereinafter L'Huillier).

Regarding claim 7, 
Qiao in view of Mane, Knopp, Singh, Srinivasan, Sengupta, Guven, Eleid, and Holsapfel teaches: The method of claim 4.
Qiao in view of Mane, Knopp, Singh, Srinivasan, Sengupta, Guven, and Eleid does not explicitly teach: wherein synthesizing the set of plain text [associated with the identified plurality of optionally relevant information], further comprises:
	However, Holsapfel teaches: wherein synthesizing the set of plain text [associated with the identified plurality of optionally relevant information] (([0015] "The neural network according to the invention is therefore highly suited to synthesizing texts comprising a plurality of languages with a multilingual TTS system." Examiner notes that "the set of plain text associated with the identified plurality of optionally relevant information" are taught by the combination of [0101] in Knopp, [0019] in Sengupta, [0055] in Guven, and [0078] in Elied.), further comprises:
The motivation to combine Qiao with Holsapfel is the same rationale as set forth above with respect to claim 4.
	Qiao in view of Mane, Knopp, Singh, Srinivasan, Sengupta, Guven, Eleid, and Holsapfel does not explicitly teach: dividing the set of plain text by utilizing one or more spaces,
	wherein the text cleaning includes of the removal of one or more stop words … from the divided set of plain text.
	However, Rajpathak teaches: dividing the set of plain text by utilizing one or more spaces ([0036] " The unstructured stream of text, characters, strings, and/or other types of data may, for example, include or be separated by blank space(s)."); and
wherein the text cleaning includes of the removal of one or more stop words … from the divided set of plain text ([0037] "According to some embodiments, stop words 204 may be removed from document 104 during a stop word deletion or removal operation 206." [0025] "Documents 104 received at system 100 may, for example, be unstructured stream of text, characters, and/or strings. In a tokenizing operation, the unstructured stream may, in some embodiments, be separated, broken, or divided into terms, words, phrases, phonemes, symbols or other elements, which may be identified in tagging, text identification, parsing, sorting, or other operations.").  
The motivation to combine Qiao with Rajpathak is the same rationale as set forth above with respect to claim 5.
Qiao in view of Mane, Knopp, Singh, Srinivasan, Sengupta, Guven, Eleid, Holsapfel, and Rajpathak does not explicitly teach: performing a text cleaning, and 
	one or more numbers.
	However, Zhou teaches: performing a text cleaning ([0039] "the risk engine 104 cleans the text"), and 
	one or more numbers ([0039] "removing numbers").
In view of the teachings of Zhou it would have been obvious for a person of ordinary skill in the art to apply the teachings of Zhou to Qiao before the effective filing date of the claimed invention in order to minimize the probability of the change resulting (cf. Zhou [0039] e.g., “Removing stop words (at 308) includes removing particular words from the text as stored in a stop word list (in memory in the risk engine 104). The stop words list may include, for example: ‘and,’ ‘but,’ ‘is,’ ‘would,’ ‘about,’ ‘an,’ ‘she,’ and ‘like,’ etc., or other words which have minimal, or no impact on the probability of the change resulting”) 
	Qiao in view of Mane, Knopp, Singh, Srinivasan, Sengupta, Guven, Eleid, Holsapfel, Rajpathak, and Zhou does not explicitly teach: one or more host names based on the configuration management database information.
	However, Maruo teaches: one or more host names based on the configuration management database information ([p. 2, par. 10] "The control unit 5012 adds or deletes the network address or host name held in the server information storage unit 5011 based on the input information determined to be valid by the input determination unit 5021" [p.2, par. 8] "The server configuration management unit 501 includes a server information storage unit 5011 that stores information on a server to be managed and an operation status").
In view of the teachings of Maruo it would have been obvious for a person of ordinary skill in the art to apply the teachings of Maruo to Qiao before the effective filing date of the claimed invention in order to avoid an error return by the valid input (cf. Maruo [p. 2, par. 10] e.g., “When it is determined that the input information is valid, the input information is output to the server configuration management unit 501, and when it is determined that the input information is invalid, error information is returned to the input device 5021”). 
	Qiao in view of Mane, Knopp, Singh, Srinivasan, Sengupta, Guven, Eleid, Holsapfel, Rajpathak, Zhou, and Maruo does not explicitly teach: one or more words with three or more consecutive vowels.
	However, L'Huillier teaches: one or more words with three or more consecutive vowels ([Col. 15, ln. 37-45] "If it is ambiguous how to map a word with multiple consecutive vowels to a more standard word (e.g., if it is unclear whether “goooood” should be mapped to “good” or “god”), then the priority of the mapping may be the next available multi-vowel word (e.g., “good”). In case a word with multiple consecutive vowels does not exist in the lexicon (e.g., “amaaaaaaaazing”), it may be mapped to the next normalized representation of the multi-vowel word (e.g., “amazing”).")
In view of the teachings of L'Huillier it would have been obvious for a person of ordinary skill in the art to apply the teachings of L'Huillier to Qiao before the effective filing date of the claimed invention in order to make the consistency and therefore accuracy of the solutions (cf. L'Huillier [Col. 6, ln. 60-63] e.g., “the consistency and therefore accuracy of the solutions described herein are made possible by virtue of their computer implementation.”) 

Regarding claim 15, 
the claim recites the computer system of claim 7, and is similarly analyzed.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao in view of Mane, Knopp, Singh, Srinivasan, and further in view of Gamarnik.

Regarding claim 8, 
Qiao in view of Mane, Knopp, Singh, Srinivasan teaches: The method of claim 1.
Qiao further teaches: data center incidents ([0015] e.g., “One embodiment provides a method for diagnosing data center incidents including receiving a data center incident report including information technology (IT) device incident information. AR is applied for an AR interface for receiving incident evidence information based on the IT device incident information.”).
Qiao in view of Mane, Singh, Srinivasan does not explicitly teaches: wherein predicting the risk of the [data center] incident to the location based on the received plurality of mined data and the estimated similarity value to the plurality of past incidents, further comprises:
filtering the [computed] incident [risk] by utilizing a defined risk threshold, wherein [computed] incident [risk] considered to be low is eliminated.
However, Knopp teaches: wherein predicting the risk of the [data center] incident to the location based on the received plurality of mined data and the estimated similarity value to the plurality of past incidents ([0031] "The past and present conditions and incidents and/or events may be utilized by the system (e.g., condition analysis system, safety monitoring system, etc.) to provide a real-time statistical risk and safety analysis for any given location. Additionally, the safety analysis engine may provide a predictive risk analysis for any given location or for an individual, object, asset, etc., in the given location." [0051] "Additionally, real-time data such as user observations, monitored data such as data from an accelerometer and/or a GPS, captured data such as pictures, video and sound recordings, weather data, social media data, other data, etc., may be transmitted over a real-time data channel 114."), further comprises:
filtering the [computed] incident [risk] by utilizing a defined risk threshold, wherein [computed] incident [risk] considered to be low is eliminated ([0038] "The analysis determines whether one or more incidents correlates to one or more characteristics of a pattern and, upon determining a correlation above the predetermined threshold exists, predict a portion or portions of a pattern are likely to occur in the future.").  
The motivation to combine Qiao with Knopp is the same rationale as set forth above with respect to claim 1.
Qiao in view of Mane, Knopp, Singh, Srinivasan, does not explicitly teach: computing the risk of the incident based on a distribution function, and 
the computed incident risk.
	However, Gamarnik teaches: computing the risk of the incident based on a distribution function ([0022] "the present invention teaches a method (and a structure and a network) of calculating a risk exposure for a disaster recovery, including loading a user interface into a memory, the interface allowing control of an execution of one or more risk models, each risk model based on a specific disaster type, each risk model addressing a recovery utilization of one or more specific assets identified as necessary for a recovery process of the disaster type." [0107] e.g., “histograms or other representations of the frequency distribution of the risk assessment quantities computed at step g are accumulated.”); and
	the computed incident risk ([0022] "the present invention teaches a method (and a structure and a network) of calculating a risk exposure for a disaster recovery")
The motivation to combine Qiao with Gamarnik is the same rationale as set forth above with respect to claim 2.

Regarding claim 16, 
the claim recites the computer system of claim 8, and is similarly analyzed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Marino (US 9734456 B1): teaches determination of a user-specific likelihood of incident occurrence at a geographic location by analyzing collected sets of user data, historical incident data, and contextual information obtained from various sources to create a single incidence likelihood indicator.
Angeles et al. (US 20170308421 A1): teaches predictive disaster recovery system by using historical disaster recovery data, social media data, and environmental data stored in database repository.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129